Title: To Thomas Jefferson from Justus Erich Bollmann, 18 June 1803
From: Bollmann, Justus Erich
To: Jefferson, Thomas


          
            Sir,
            Philada. June 18th. 1803
          
          I should have replied sooner to Your Excellency’s letter of the 8th. of May last if I had not been desirous previously to see somewhat clearer with Regard to my own Situation. Permit me now to give You an Account of it and have the Goodness to consider my doing so not as arising from any improper Fordwardness but rather as the natural Result of the Conviction I feel of Your Kindness and good Will toward me.
          I shall be legally freed from my Embarrassments on the 8th. of July next, but, to judge from my present Impressions, I shall never enjoy my former Tranquility of mind untill I have succeeded, if not to pay off the whole arrears due to my Creditors, at least to prove the Sincerity of my Intentions in this Respect by a handsome Payment on Account. I must therefore try to engage in Pursuits which not only may afford me a Subsistence, but also a Prospect of Emoluments increasing proportionably with my Application and the utmost Exertion of what little I may have acquired of Knowledge and Experience.—
          With this View the manufacturing Concern, which I have several Times taken the liberty of mentioning to you, excited my first Attention. But it has, contrary to my Wish been purchased by my Relations, One of which, Mr. Wm. Cramond, a man of whom it is well known that he is too often guided by sordid Views towards his own Interest, has so well contrived to wound my Feelings by the most unhandsome Proceedings towards me during my late Misfortunes, that, as a man of Honour, I can hold no Interest in a Business in which He is concerned. I should besides, knowing the Difficulties attending this Business and the Insufficiency of the present Proprietors, have no Confidence in its Success unless the Whole were under my sole Management and Controul which under the present Circumstances it would be impossible to effect.
          The next Idea seems to be to form a new commercial Establishment on a similar Plan as the former.—My House had earned upwards of $75,000 Commissions in 5 years which would have become the Basis of a solid Fortune if we had avoided Dependencies abroad and been less liberal with Our Name at home. The most valuable of Our European Connexions continue to be Our Friends notwithstanding Our misfortunes and the former Transactions with them could easily be renewed particularly in Case of a War in Europe. I have further the advantage of having acquired good Correspondents in most of the SeaPort Towns from Savannah to the Province of Maine, by means of which an important inland Commission Business could be set on Foot, a Branch now much neglected in this City or followed by People who have not sufficient Talents to do Justice to it.—Philada. also affords to an active Man many Opportunities of advantageous Purchases and Sales on the Spot, without being under the Necessity of suffering the Property to go out of Reach.
          To realize the Idea of a new commercial Establishment confined to those Three Branches nothing is wanted but the loan of a Capital from 12 to 15.000 dollars at legal Interest, but, as a Security for which I have nothing to offer except the solemn Assurance that I should guard with the most scrupulous Care against exposing it to any Hazard!—Unfortunately this Security is but a very indifferent One in the Eyes of monied People, and those of this City in particular happen mostly to be Men whose minds are extremely contracted and totally incapable of generous Confidence. They will even confide least in Men dissimilar to themselves or their Superiors in Point of Education and Acquirements, for, as it requires Virtue to believe in Virtue, it requires superior Talents perhaps not to be afraid of Talents in others. I have therefore no Chance except with Gentlemen of Your Excellency’s Stamp, and I candidly confess that this Conviction induces me to make to You this unreserved Statement of my Views and Wishes.
          I might perhaps derive some Ressources from my Relations in Germany, but They have not seen me for these Seven Years past, and these Ressources besides would be long coming forward whilst it is of the utmost Importance to revive into commercial Activity during the Period that the Habits of Consideration and Confidence remain still active with the Public.
          It is also possible that the Marquis Lafayette who is informed of my present Situation, may avail himself of the Grant of Land made to him by Congress to afford me some Assistance, particularly as I have never made any Use of an Annuity which he offered me Six Years ago in a very obliging Manner; but it would be imprudent to calculate on this Event.
          Nothing therefore seems to be left but to await whether it is perhaps to Your Excellency that I am to be indebted for a useful and satisfactory Existence during the Rest of my life; and flattering myself that You will at any Rate receive this letter with Indulgence I remain with great Respect
          Your Excellency’s most obt. St.
          
            J. Erich Bollmann
          
          
             P.S. I have still to mention that I shall have Occasion to go to Baltimore in the Course of next Week and intend to proceed to Washington to have the Pleasure of paying my Respects to you personally.
          
        